Citation Nr: 9928066	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  92-15 822A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.  



REPRESENTATION

Appellant represented by:	The American Legion






INTRODUCTION

The veteran served on active duty from January 1986 to 
October 1986 and from November 1987 to July 1991.  There is 
no evidence that his Southwest Asia service involved combat.  

The veteran currently resides in the jurisdiction of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The case was previously before the Board of Veterans' Appeals 
(Board) in September 1994, July 1996 and September 1997.  The 
issue of entitlement to service connection for a bilateral 
hearing loss disability was remanded for examination of the 
veteran and medical opinions.  The veteran did not report for 
examination and expressed his opinion that the record 
supported his claim and further examination was not 
necessary.  As this stems from the veteran's original claim, 
the Board will comply with the veteran's wishes and 
adjudicate the claim on the record.  38 C.F.R. § 3.655 
(1998).  

In July 1996, the Board denied increased ratings for 
degenerative disc disease of the lumbosacral spine and 
chronic obstructive pulmonary disease with fibrosis.  In an 
October 1998 letter (last paragraph, page 3), the veteran 
reasserted these claims.  The RO should respond to the 
veteran.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no evidence of combat service.  

3.  The veteran had a bilateral hearing loss disability when 
he was examined and accepted for service.  

4.  The pre-existing bilateral hearing loss disability did 
not increase in severity during service.  


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991); 38 C.F.R. § 3.303, 3.306 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There are certain critical elements which must be proven to 
support a grant of benefits.  Service connection on a direct 
basis may be granted for disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 101(16), 1110, 1131 (West 1991).  That means that 
for a claim of service connection based on incurrence in 
service, there are 3 critical elements which must be proved:  
current disability, disease or injury during service and a 
causal connection between the two.  For the claim to be well 
grounded, there must be some evidence on each of these 
points.  See Caluza v. Brown; 7 Vet. App. 498 (1995).  In 
this case, it is not contended nor does the evidence show 
that a bilateral hearing loss had its inception in service.  

The veteran contends that a preexisting hearing loss was 
aggravated during his second period of active service.  
Service connection may be granted for a preexisting 
disability which is aggravated by service.  38 U.S.C.A. §§ 
101(16), 1110, 1131 (West 1991).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1998).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(a) (1998).  

This means that service connection based on aggravation 
requires evidence that the disability existed before service, 
that it currently exists and that it increased in severity 
during service.  A well grounded claim would require evidence 
on each of those three points.  

The Board finds there is evidence of pre-existing hearing 
loss disability when the veteran was examined and accepted 
for service, there is evidence of current disability, and 
since a veteran is generally accepted as competent to report 
increased disability, his statements of increased disability 
in service provide evidence of increased disability in 
service.  As there is some evidence on each point required to 
prove the claim, the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  However, the objective audiometric 
findings are substantially more probative than the veteran's 
subject assessment of the extent of the disability.  
Consequently, the audiometric findings outweigh the veteran's 
assertions and establish that there was no increased 
disability during service.  

Initially, the Board differentiates this case from others, in 
that there is no evidence from a physician, audiologist or 
other trained medical professional expressing an opinion that 
a hearing loss disability increased during service.  

It is not contended nor does the evidence show that a hearing 
loss disability had its onset or was aggravated during the 
veteran's first period of service.  When the veteran was 
examined for his first period of service, in March 1985, 
audiological evaluation in pure tone thresholds, in decibels, 
was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
55
LEFT
5
0
0
25
50

The audiometric findings establish that the veteran had a 
bilateral hearing loss disability when he was examined, 
accepted and enrolled for his first period of active service.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.385 (1998).  

On examination for service, in June 1987, audiological 
evaluation in pure tone thresholds, in decibels, was as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
15
50
LEFT
5
0
5
30
45

Here again, the audiometric findings establish that the 
veteran had a bilateral hearing loss disability when he was 
examined, accepted and enrolled for his second period of 
active service.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.385 (1998).  

During service, in August 1990, audiological evaluation in 
pure tone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
30
50
LEFT
5
5
10
40
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.

On examination for separation from service, in July 1991, 
audiological evaluation in pure tone thresholds, in decibels, 
was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
45
LEFT
15
0
0
25
50

On VA examination in March 1992, audiological evaluation in 
pure tone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
25
50
LEFT
5
5
5
40
45

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is an increase in disability if 
the manifestations in service change to such an extent that 
they meet the criteria for a higher evaluation under the 
rating schedule.  See Hensley v Brown, 5 Vet. App. 155 
(1993).  For all times pertinent to this case, the veteran's 
hearing loss disability would not be compensable under old or 
new rating criteria.  38 C.F.R. § 4.85, Code 6100 (1998); 64 
Fed. Reg. 25210, May 11, 1999, to be codified at 38 C.F.R. 
§ 4.87, Code 6100 (1999).  

Even if the disability has not increased to the extent that 
it meets the criteria for a higher rating, an increase may 
still be demonstrated.  Id.  

Review of the various findings discloses variations which may 
indicate flare-ups or exacerbations.  These do not 
demonstrate an increase in disability.  Intermittent or 
temporary flare-ups during service of a preexisting injury or 
disease do not constitute aggravation.  Rather, the 
underlying condition must have worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

At the 500, 1,000 and 2,000 hertz, there are no findings 
within the disability range.  38 C.F.R. § 3.385 (1998).  

There were some abnormal findings at 3,000 Hertz.  Notably, 
the findings on the July 1991 examination for separation from 
service were less than both the 1985 and the 1987 entrance 
examinations.  Consequently, the abnormalities at 3,000 Hertz 
are evidence that there was no increased disability.  The 
August 1990 elevation must be ascribed to a temporary flare-
up.  

The August 1990 flare up was also evidenced at 4,000 Hertz; 
as shown by the lower decibel levels subsequently recorded in 
1991 and 1992.  At 4,000 Hertz, the right ear had a 55 
decibel loss on the 1985 entrance examination and a 50 
decibel loss on the 1987 entrance examination.  However, the 
decibel loss had actually improved to 45 decibels on the 1991 
separation examination.  At 4,000 Hertz, in the left ear, 
there was a 50 decibel loss on the 1985 entrance examination 
and a 45 decibel loss on the 1987 entrance examination.  The 
50 decibel loss on the 1991 separation examination was no 
increase over the 1985 examination.  The 50 decibel loss on 
the 1991 separation examination may have reflected a slight 
exacerbation over the 1987 entrance examination (45 decibels) 
but this was temporary as shown by the return to the 45 
decibel level on the 1992 VA examination.  

The decibel losses shown on the service department and VA 
examinations have variations which may reflect flare-ups and 
exacerbations but do not show any change in the basic level 
of the disability.  The audiometric findings, by themselves, 
do not show increased disability and the veteran did not 
avail himself of the opportunity for further development.  

The veteran notes that speech discrimination studies during 
service, in August 1990 showed normal results (right 96 
percent, left 100 percent) while the March 1992 VA 
examination results showed a hearing loss (right 92 percent, 
left 88 percent).  He argues that this represents an increase 
in disability.  The evidence does not show that the service 
department used the same speech reception standards as VA, so 
this is not an exact comparison.  More significantly, as 
discussed above, the audiometric findings in August 1990 
indicated an increased hearing loss which was not 
demonstrated on later tests.  The preponderance of evidence 
clearly establishes that the veteran had a flare-up of his 
hearing loss in August 1990 and his hearing was not normal at 
that time.  Consequently, normal speech reception results in 
August 1990 can not be used for a meaningful comparison to 
the VA speech reception results approximately 8 months after 
the veteran left active service.  

It should be noted that the March 1992 VA examination 
results, considering audiometric and speech reception 
findings indicate a hearing loss which is not disabling to a 
compensable degree.  38 C.F.R. § 4.85, Code 6100 (1998); 64 
Fed. Reg. 25210 May 11, 1999, to be codified at 38 C.F.R. 
§ 4.87, Code 6100 (1999).  

As detailed above, the preponderance of evidence is against 
the claim of aggravation during service.  38 U.S.C.A. 
§ 5107(b) (West 1991).  There is no medical opinion 
identifying increased disability during service.  Test 
results show some variations during service and do not show 
an increase in the basic level of disability.  Since there 
was no increase in disability, aggravation may not be 
conceded.  


ORDER

Service connection for a bilateral hearing loss disability is 
denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals




 


